         Case 1:17-cr-00677-PGG Document 13 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                              ORDER
            - against -
                                                          17 Cr. 677 (PGG)
EDWARD DICKEY,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The hearing scheduled for September 17, 2021 is adjourned to Monday, October

4, 2021 at 10:00 a.m.

Dated: New York, New York
       September 16, 2021
